            Case 1:19-cv-00324-TJK Document 19 Filed 03/01/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


JEROME CORSI,

               Plaintiff,

       v.                                             Civil Action No. 19-324 (TJK)

ROGER J. STONE, JR.,

               Defendant.



                                                    ORDER

       For the reasons set forth in the Court’s accompanying Memorandum Opinion, it is hereby

ORDERED that Defendant’s Motion to Dismiss, ECF No. 10, is GRANTED IN PART, and

Plaintiff’s Motion to Strike, ECF No. 17, is DENIED AS MOOT. Plaintiff’s complaint and this

case are hereby DISMISSED WITHOUT PREJUDICE. This is a final, appealable Order.

The Clerk of Court is directed to close the case.


       SO ORDERED.




                                                            /s/ Timothy J. Kelly
                                                            TIMOTHY J. KELLY
                                                            United States District Judge

Date: March 1, 2020
